Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 1 of 20




                   Exhibit A
               Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 2 of 20




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20321477
Notice of Service of Process                                                                            Date Processed: 08/30/2019

Primary Contact:           Emilee Hanson
                           State Auto Financial Corporation
                           175 S. Third St.
                           Columbus, OH 43215

Electronic copy provided to:                   Samantha Smith
                                               Susan Barrett
                                               Melissa Hairston
                                               Amber Walker
                                               Lindsay Ramos

Entity:                                       State Automobile Mutual Insurance Company
                                              Entity ID Number 3046925
Entity Served:                                State Auto Insurance Companies
Title of Action:                              Hiran Investments, Inc. d/b/a Home Plate Bar and Grill vs. State Auto Insurance
                                              Companies
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-53865
Jurisdiction Served:                          Texas
Date Served on CSC:                           08/28/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           George B. Murr
                                              713-966-6141

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
                 Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 3 of 20


                                                                                                                                        RECEIPT NUMBER
                                                                                                                                        RECEIPT NUMBER                                       0.00
                                                                                                                                                                                             0. 0 0
                                                                                                                                        TRACKING
                                                                                                                                        TRACKING NUMBER
                                                                                                                                                 NUMBER                    73655525
                                                                                                                                                                           73655525 AT?
                                                                                                                                                                                    ATY

                                                                  CAUSE
                                                                . CAUSE  NUMBER 201953865
                                                                        NUMBER  201953865


PLAINTIFF:HIRAN
PLAINTIFF: HIRANMANAGEMENT
                 MANAGEMENT INC
                            INC (D/B/A
                                 (D/B/AHOME PLATE
                                         HOME     BAR
                                              PLATE   & GRILL
                                                    BAR  & GRILL                                                                               In
                                                                                                                                               InThe
                                                                                                                                                  The164th
                                                                                                                                                       164th
      vs.
      vs.                                                                                                                                      .Iudicial
                                                                                                                                               Judicial D"astrict  Courtofof
                                                                                                                                                         District Court
DEFENDANT: STATE
DEFENDANT: STATE AUTO
                 AUTO INSURANCE COMPANIES
                      INSURANCE COMPANIES                                                                                                              County,Tlxas
                                                                                                                                               Harris County,     Texas
                                                                                    CITATION CORPORATE
                                                                                             CORPORATE                                                                      it        SitHVIICE
                                                                                                                                                                                              A
    STATE OF
THE STATE  OFTEXAS
               TEXAS
Countyof
County ofHarris
          Harris                                                                                                                                                                           DATE
                                                                                                                                                                                          -;e-2•01t
T0:
TO:STATE
    STATEAUTO
          AUTOINSURANCE
                INSURANCECOMPANIES
                           COMPANIES(FOREIGN CORPORATION)
                                      (FOREIGN            MAY
                                               CORPORATION)   BE BE
                                                            MAY  SERVED BY BY
                                                                    SERVED
    SERVING
    SERVING ITS
             ITSREGISTERED
                 REGISTEREDAGENT C/O
                             AGENT   CORPORATION
                                   C/O            SERVICE
                                        CORPORATION       COMPANY
                                                    SERVICE COMPANY                                                                                                              ~
         211 E 7TH
         211       STREET
               E 7TH      SUITE
                      STREET    620 620
                             SUITE                                           AUSTIN TX
                                                                             AUSTIN  TX78701 - 3218
                                                                                         78701   - 3218                                                                    {~~I
                                                                                                                                                                                  •
     Attachedisacopyof      PLAINTIFF'S ORIGINAL
     Attached is a copy of PLAINTIFF'S  ORIGINALPETITION.
                                                 PETITION.                                                                                                                ~ ~•


This instrument
This  instrumentwaswas  filed
                     filed     thethe 6th
                            onon         6th      day of
                                                  day of       August
                                                               August                                      20
                                                                                                          ,20                                                       19
                                                                                                                                                                    19 ,, in
                                                                                                                                                                          in the
                                                                                                                                                                              the
above   citedcause
above cited    cause number
                   number   andand   court.
                                 court.      The instrument
                                        The instrument         attached
                                                         attached        describes
                                                                  describes the claimthe claim
                                                                                      against   against you.
                                                                                              you.

      YOU HAVEHAVE BEEN
                      BEEN SUED; you may   mayemploy
                                                   employanan  attorney.
                                                            attorney.     If you
                                                                      If you      or your
                                                                              or your      attorney
                                                                                      attorney  do notdofile
                                                                                                           not file a written
                                                                                                             a written answeranswer
                                                                                                                                with thewith the
 District Clerk
          Clerkwhowhoissued
                       issued  this
                            this    citation
                                 citation by by   io:oo
                                              io:oo  a.ma.m  on Monday
                                                         on the the Monday     next following
                                                                          next following        the expiration
                                                                                          the expiration           of 2o
                                                                                                           of 20 days    days
                                                                                                                       after youafter
                                                                                                                                 wereyou were
servedthis
served   thiscitation
               citation and
                      and   petition,
                          petition,    a default
                                    a default      judgment
                                               judgment  may may    be taken
                                                              be taken againstagainst
                                                                                you. you.

   OFFICERSERVING:
TO OFFICER SERVING:
                   was issued
     This Citation was  issuedunder
                               undermymyhand
                                         handand
                                              and  seal
                                                 seal     of said
                                                      of said     Court,
                                                              Court,      at Houston,
                                                                     at Houston,         Texas,9th
                                                                                 Texas, this   9this
                                                                                                 th day  of
                                                                                                     day of
       August
       August                1 20 1919 .
                             ,20
                                                                             ....
                                                                           . (21
                                                                          ..~"©~ Nq~~;
                                                                                    ~~
                                                                                   js ,
                                                                                        ~   .
                                                                                            A
                                                                                         ~' -
                                                                                            b                                       ~4
                                                                                                                                    ¢ '
                                                                                  ..
                                                                                                     "- [~'. MARILYN
                                                                                                                 MARILYNBURGESS            DistrictClerk
                                                                                                                              BURGESS, District    Clerk
                                                                                                       N. 0
Issued
Issued atatrequest
            requestof:of:                                                                                        Harris  County,
                                                                                                                 Harris County,    Texas ~
                                                                                                                                Texas
MURR,
MURR, GEORGE          BASHIER
          GEORGE BASHIER                                              '• ~      (
                                                                         (...) -,.
                                                                                                           ~~i 201
                                                                                                           —I    201Caroline,     Houston,
                                                                                                                     Caroline, Houston,       Texas
                                                                                                                                            Texas 7'7002
                                                                                                                                                  77002
4101 WASHINGTON
          WASHINGTON AVENUE
                          AVENUE                                      ~`";V
                                                                         v S~•,                     .,~~,,~~:
                                                                                                           , . P.O.Box
                                                                                                                 P.O.Box6 i Houston
                                                                                                                            4651,
                                                                                                                            4 5>    Texas 210
                                                                                                                                  Houston, > Texas 77210
                                                                                                                                                   77
                                                                        %,,,,y• %                    '    /,
                                                                               ,O, , ...............' ...0,-t
HOUSTON,
HOUSTON,       TXTX77007
                      77007
TEL: (713)
TEL:    (713) 961-6141
                  961-6141                                                           ~ M'"' Generated  by:KEYS,
                                                                                            Generated by:  KEYS, CHARLIE
                                                                                                                CHARLIE  CMA//11294777
                                                                                                                        CMA//11294777
Bar  Number:
Bar Number:      794348
               794348
                                                               OFFICER/AUTHORIZEDPERSON
                                                               OFFICER/AUTHORIZED PERSON RETURN
                                                                                        RETURN
I received
  receivedthis
           thiscitation
                 citation
                        onon
                           thethe                            day of
                                                                 of                                       , 2o
                                                                                                          ,20               , at
                                                                                                                              at              o'clock_.M., endorsed
                                                                                                                                              o'clock .M., endorsed

the date
the dateofofdelivery
             delivery  thereon,
                     thereon, andand executed
                                  executed it at it at                                                                                                                                ,
                                                                                                (STRERTADDRESS)
                                                                                                (STREET ADDRESS)                                                 (CITY)


in                            County;  Texasonon
                              County; Texas    thethe                       day of
                                                                            day of                                          , 20
                                                                                                                            ,20            , at
                                                                                                                                           ,at               o'clock
                                                                                                                                                             o'clock _.M.,
                                                                                                                                                                      .M.,

   deliveringtoto
by delivering                                                                                                                                             deliveringtotoits
                                                                                                                                                     , by delivering      its
                                              (TI[E
                                              (TILEDEFENDANT
                                                    DEFENDANT CORPORATION N.4DIEDININCITATION)
                                                              CORPORATION NAMED       CITATION)


                                                                , in person,
                                                                     person,whose
                                                                             whose  name
                                                                                  name is is
     (REGISTERED
     (REGISTERED AGENT,  PRESIDIiNl',ornr
                  AGENP,PRESIDENT,        VICE-PRbS1DEN'1)
                                        VICE-PRESIDENT)


aa true
    truecopy
         copyofofthis
                   thiscitation,
                         citation, with
                                 with   a copy
                                      a copy     of the
                                             of the                                                                                                       Petitionattached,
                                                                                                                                                          Petition attached,
                                                                      (DESCRIPPION01'
                                                                      (DESCRIPTION OFPETITION,
                                                                                      PETITION,E.G.,
                                                                                                E.G.,  "PLAINTIFF'S
                                                                                                     "PLAINTIFFS    ORIGINAL")
                                                                                                                 ORIGINAL")


and with
and witli accompanying
          accompanyingcopies
                        copies
                             of of
             ,                                                   (.ADD1T10NAL DOCUMENTS,IF
                                                                 (ADDITIONAL DOCUMENTS.  IFANY,
                                                                                           ANY,DELIVERED  wrrn TILE PETITION)
                                                                                                DlLIVERED N'1'I71'1'11E PE'1'I'1']ON)




I certify  thatthe
  certify that  thefacts
                    facts  state.d
                         stated     in this
                                in this     return
                                        return     are true
                                               are true     bysignature
                                                        by my   my signature  below
                                                                        below on the on theday
                                                                                           day of
                                                                                               of                                                                   20_.
                                                                                                                                                                   ,20

FEE:
FEE: $$                                                                                  By:
                                                                                                                        (SIGNATURF, OFOFFICER)
                                                                                                                        (SIGNATURE OF  OFFICER)

                                                                                         Printed Name:
                                                                                         Printed Name:

                                                                                        As Deputy
                                                                                           Deputyfor:
                                                                                                  for:
        Other Than
Affiant Other ThanOfficer
                   Officer                                                                                                       (PRINfED
                                                                                                                                 (PRINTEDNAM1IR
                                                                                                                                          NAME &&TITLE
                                                                                                                                                  TI'1'LEOF
                                                                                                                                                          OFSHERIFF
                                                                                                                                                             SHERiFPOR
                                                                                                                                                                     ORCONSTABLE)
                                                                                                                                                                        CONSTARLE)




On  thisday,
On this  day,                                                                 knownto
                                                                            , known  tome
                                                                                        metotobebe
                                                                                                 thethe  person
                                                                                                      person      whose
                                                                                                              whose        signature
                                                                                                                      signature
appearsononthe
appears       the foregoing
                foregoing     return,
                           return,    personally
                                   personally     appeared.
                                              appeared.        After by
                                                        After being  being  by me
                                                                        me duly    dulyhe/she
                                                                                sworn,  sworn,   he/she
                                                                                               stated  thatstated   that this
                                                                                                            this citation wascitation was
executedbyby
executed       him/her
             him/her  in in
                         thethe exact
                             exact     manner
                                   manner       recited
                                           recited on theon the return.
                                                          return.

SWORNTO
SWORN TOAND
         ANDSUBSCRIBED
             SUBSCRIBED BEFORE
                       BEFORE   ME,
                              ME, on on
                                     thisthis                                                      day of
                                                                                                   day of                                                                  20
                                                                                                                                                                          ,20




                                                                                                                                               Notaiy Public
                                                                                                                                               Notary Public




N. INT . CI TC . P
N.INT.CITC.P                                                                        *73655525*
                                                                                    *73655525*
       Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 4 of 20
                                                                                                                                              11:45 AM
                                                                                                                                   8/6/2019 11:45   AM
~                                                                                                       MarilynBurgess
                                                                                                        Marilyn Burgess - District Clerk
                                                                                                                                   Clerk Harris County
                                                                                                                             Envelope
                                                                                                                             Envelope No.No. 3572232.0
                                                                                                                                             357223,2.0
                                         2019-53865 // Couit
                                                       Court:. 164
                                                               164                                                            By:
                                                                                                                              By: Miaeda.Hutchinson
                                                                                                                                   Miaeda.Hutchinson
                                                                                                                           Filed: 8/6/2019 11:45
                                                                                                                                              11:45 AM
                                                                                                                                                    AM

                                                  CAUSE NO.

      FURAN INVESTMENTS,
      H:IRAN INVESTMENTS, INC.
                           INC.D/B/A
                               DB/A                                    §                IN THE DISTRICT COURT OF
      HOME PLATE BAR AND GRILL,                                        §
                                                                       §
                      Plaintiff,                                       §
     '                .                                                §
      vs..
      vy                                                               §                     HARRIS COUNTY, TEXAS
      STATE AUTO INSURANCE                                             §
      COMPANIES; PAUL MOINOT;                                          §
      THOMASINA MCELLIGOTT,                                            §
                                                                       §
                                                                       §                    TH JUDICIAL DISTRICT
             •        De:fendants.
                      Defendants.                                      §                   —


                                            PLAINTIFF'
                                            PLAINTIFF'SS ORIGINAL
                                                         ORIGINAL PETITION
                                                                  PETITION

                                                             SUMMARY

                 1.
                 1.        This is aa lawsuit
                                       lawsuit seeking
                                               seeking money damages, declaratory judgment,
                                                                                  judgment, and
                                                                                            and other relief for

    the tortious and illegal conduct
                             conduct of
                                     of Defendants. Plaintiff is a policyholder who filed an insurance claim

    for damages to its property caused by Hurricane Harvey. Defendants are a national
                                                                             national insurance
                                                                                      insurance company,
                                                                                                company,

    its claim representative, and its adjuster who inspected Plaintiff's
                                                             Plaintifl's properry.
                                                                         property.

                 2.
                 2.        Defendants knowingly and
                           Defendants knowingly     unreasonably delayed
                                                and unreasonably delayed payment
                                                                         payment of Plaintiff's insurance
                                                                                                 insurance

    claim and made various misrepresentations
    claim                  misrepresentations about
                                               aboutits
                                                     its Policy's
                                                         Policy's coverage.
                                                                  coverage. As
                                                                            As a proximate result of
                                                                                 proximate result

    Defendants' acts,
                acts, Plaintiff
                      Plaintiff incurred
                                 incurred additional
                                          additional unnecessary expenses,
                                                                 expenses, nearly
                                                                           nearly lost
                                                                                  lost its rights to litigate

    under the Policy, and suffered other
                                   other damages further detailed herein.

                 3.
                 3.        The policy of
                                      of these
                                          these Defendants
                                                Defendants has been to automatically
                                                                       automatically and summarily
                                                                                         summarily draw out

    claims despite its merits in the hopes that its policyholders would simply give up, reaping even more

    profits for Defendants. Allowing the Defendants to continue in this way violates Texas common law,

    Texas statute, and the fundamental public
                                       public policy underpinning
                                                     underpinning insurance law
                                                                            law itself.

                 4.
                 4.        For these
                               these reasons, and as set forth more specifically herein, Plaintiff brings suit against

    Defendants.

    Page 1 of 17
                                     P
                                     P L :'i
                                         ATNTIF
                                             F N .. .i .F T' S 0 ORIOT       :N .A. T.r
                                                                 f\ f C; 1 .SY      L PP fEls
                                                                                           : .. iTONN
   Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 5 of 20




                                               DISCOVERY LEVEL

        5.
        5.       Plaintiff has elected to conduct discovery under Level
                                                  discovery under Level 22 of Rule 190.3
                                                                                   190.3 of the Texas

Rules
Rules of
      of Civi
         Civill Procedure.

                                                         PARTIES

        6.
        6.       Hiran Management, Inc. d/b/a
                       Management, Inc. d/b/a Home
                                              Home Plate
                                                   Plate Bar & Grill is a domestic
                                                                          domestic corporation whose

          place of business is located at 1800 Texas Avenue, Suite 100, Houston, TX 77003.
principal plar,e

        7.
        7.       Defendant                      Companies ("State
                 Defendant State Auto Insurance Companies ("State Auto") is aa foreign
                                                                                foreign corporation
                                                                                        corporation

             times material
that, at all tir.nes material to
                               to this
                                   this action,
                                        action, has
                                                has engaged
                                                    engaged in
                                                            in the
                                                               the business
                                                                   business of
                                                                            of insurance
                                                                               insurance in
                                                                                         in Texas. It may be

served with process
            process through
                    through its
                            its registered
                                registered agent
                                           agent for
                                                 for service of process, Corporation Service Company,

211 E. 7
       7thh Street Suite 620, Austin, TX 78701-3218.

        8.
        8.       Defendant Paul
                 Defendant Paul Moinot
                                Moinot ("Moinot")
                                       ("Moinot") is an individual
                                                        individual who resides
                                                                       resides in Bexar
                                                                                  Bexar County,
                                                                                        County,

Texas. He may be served with process at 2700
                                        2700 NE
                                             NE Loop
                                                Loop 410,
                                                     410,Suite
                                                          Suite210,
                                                                210,San
                                                                     SanAntonio,
                                                                        Antonio,TX
                                                                                 TX78217-4844,
                                                                                    782174844,

or wherever he
            he or anyone who
                         who may
                             may be
                                 be authorized by
                                               by law
                                                  law to accept service for him may be found.

        9.
        9.       Defendant Thomasina
                 Defendant Thomasina McElligott
                                     McElligott ("McElligott")
                                                ("McElligott")isis an
                                                                   an individual who resides
                                                                      individual who resides in

                Alabama. The Texas Secretary of State is her agent for service because she does
Baldwin County, Alabama.

business in Texas, she does not maintain a regular
                                           regular place of business in Texas,
                                                            business in Texas, she does not have a

designated
designated agent for service of process in Texas, she is licensed
                                                         licensed to adjust claims in Texas, and the

lawsuit
law,suitarises
         arises out
                out of
                    of business
                       business she
                                she conducted
                                    conducted in
                                              in Texas.
                                                 Texas. She may
                                                            may be served with process via the Texas

Secretary of
          of' State,
              State, which
                     which will
                           will then forward the lawsuit papers to her address at 11033 County Road

54,
54.,Daphne,
    Daphne, AL
            AL 36526-8401.

               AGENCY, RESPONDEAT SUPERIOR, AND
               1iGENCY,                         CONCERT OF ACTION
                                            AND CONCERT

        10.
        10.      Whenever it is alleged in this petition that any Defendant or its agents committed any

act, omission or
              or thing, it is meant that each Defendant or its agents, adjusters, claims managers, section

                                         or representatives committed such act, omission or thing.
managers, officers, servants, employees, or
Page 2 of 17
          17
                         .€•'11:...,A. ~II N
                                           N' ..TIFF's
                                                 '.€ .F t' q ., OR1
                                                                R' .€ Q
                                                                      Ci TI N A.
                                                                              A ... .'.PE
                                                                                     E•' E . i . . . t3
                                                                                                     0 N
   Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 6 of 20




        11.
        11.      Such acts, omissions or things were done with the full authorization or ratification of

these Defendants, or done in the nomlal
                                 normal course
                                        course and scope
                                                   scope of
                                                         of agency
                                                            agency of
                                                                   of each
                                                                      each of
                                                                           of its
                                                                               its agents,
                                                                                   agents, adjusters,
                                                                                           adjusters,

claims managers, section managers, officers, servants, employees or representatives.

        12.
        12.      These Defendants acted
                 These Defendants acted in concert and civil
                                        in concert     civil conspiracy
                                                              conspiracy with
                                                                         with one
                                                                              one another,
                                                                                   another, both
                                                                                            both

individually and
individually     collectively, and
             and collectively, and are therefore
                                       therefore legally
                                                 legally responsible
                                                         responsible and
                                                                     and liable
                                                                         liable for
                                                                                for its own acts and
                                                                                                 and

omissions as well as those of one another.

                                        CONDITIONS PRECEDENT

        13.
        13.     All conditions precedent to Plaintiff's
                                            Plaintiff's right to recover and to
                                                                             to Defendants'
                                                                                Defendants' liability have

occurred and/or have been performed.

                    NOTICE
                    N®TICE UNDER TEXAS INSURANCE
                                        INSURANCECODE
                                                 CODE$542A.003
                                                      042A.003 •

        14.
        14.     Although
                Although notice
                         notice has      issued and
                                has been issued and received
                                                     received by
                                                              by Defendants
                                                                 Defendants pursuant
                                                                            pursuant to Texas
                                                                                        Texas

Insurance Code §542A.003,
Insurance Code §542A.003, Plaintiff
                          Plaintiff is
                                    is not
                                       not required to further await any response. See TEx.
                                                                                       TEX. INs.
                                                                                            INS. CODE
                                                                                                 CODE

§ 542A.003(d). Defendants
               Defendantshave
                          havenot
                               notyet
                                  yetresponded
                                      responded and
                                                and may
                                                    may unlawfully
                                                        unlawfully delay
                                                                   delay their
                                                                         their response in order

to later claim a limitations defense.

        15.
        15.     Accordingly, this claim should not be dismissed or abated in any way.

                                       JURISDICTION AND
                                       JURISDICTION AND VENUE

        16.
        16.     Jurisdiction
                Jurisdi ction is
                              is proper
                                 proper in
                                         in this
                                             this Court
                                                  Court because
                                                        because the
                                                                 the amount
                                                                     amount of
                                                                            of damages
                                                                               damages sought is within the

jurisdictional
jurisdictiona] limits of this Court.

        17.
        17.      Venue is proper as to all of the acts complained
                                                       complained of
                                                                  of and/or
                                                                     and/or all
                                                                            all or
                                                                                or aa substantial
                                                                                       substantial part
                                                                                                   partof
                                                                                                        ofthe
                                                                                                          the

events or ornissions
          omissions giving rise to the claims
                                       claims asserted
                                              asserted herein occurred in Harris County, Texas. See

TEX. CIV. PRAC. &
     CIv. PPAC. & REM.
                  REM. CODE
                       CODE ANN.
                            Alvrr. §15.002.
                                   § 15.002.

                                        FACTUAL BACKGROUND

        18.
        18.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.
                Plaintiff

        19.
        19.     Between August
                Between August 25u'
                               25th and 2911 of
                                    and 29fl1 of 2017,
                                                  2017, Hurricane
                                                        Hurricane Harvey
                                                                  Harvey devastated
                                                                          devastated the
                                                                                     the greater
                                                                                         greater
Page 3 of 17
                                     1 \ .. T:€ .€' i F ;IS 0 ORIGIN
                         :i' _.:. AA TN                       R .€ C. s :N 1xAl, IP i:: '. . .T1ON.
                                                                             i:. .PET         . 10 ~ .
   Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 7 of 20




Houston area, including Plaintiff's leased
                                    leased portion of the building at 1800 Texas Avenue, Suite 100,

Houston,
Houston, TX 77003
            77003 (the "Property"). The fierce
                                        fierce winds of this
                                                        this category
                                                             category 44 hurricane
                                                                         hurricane penetrated
                                                                                   penetrated the

Property's roof at
                at multiple
                   multiple points,
                            points, and
                                    and tore
                                        tore off
                                             off sections
                                                 sections of flashing;
                                                             flashing; this damage enabled
                                                                                   enabled Harvey's

heavy rains to flood several sections of the Property's interior. As
                                                                  As aa result
                                                                        result of the storm,
                                                                                      stomz, Plaintiff's
                                                                                             Plaintiff's bar

and grill based in the Property
                       Properry suffered severe harm:
                                                hann: all its electronic equipment was destroyed, its on-

site inventory was entirely spoiled, and multiple room-sized walk-in coolers failed. Combined with the

resulting
resu.ltingloss
           lossof
               ofbusiness
                  business income
                            income due to
                                       to the
                                           the storm,
                                               storm, Plaintiffs
                                                      Plaintiff's business was decimated.

        20.
        20.      At the time of
                             of the storm, Plaintiff held an insurance policy (the "Policy")
                                                                                   "Policy") covering its

leased Property with Defendant
                     Defendant State
                               State Auto,
                                     Auto, and
                                           and had loyally
                                                   loyally paid its premiums
                                                                    premiums on that Policy. Less than

a week after the
             the disaster,
                 disaster, Plaintiff
                           Plaintifffiled
                                     filed an
                                           an insurance
                                               insuranceclaim
                                                         claim(the
                                                               (the"Claim")
                                                                   "Claim")under
                                                                            underthat
                                                                                  thatPolicy.
                                                                                       Policy.—
                                                                                              — yet, from

the day Plaintiff       the Claim,
        Plaintiff filed the Claim, State
                                   State Auto
                                         Auto disregarded
                                              disregarded that
                                                          that Claim.
                                                               Claim. On
                                                                      On September
                                                                         September1',
                                                                                   1st,2017
                                                                                        2017—
                                                                                            — just
                                                                                              just three
                                                                                                   three

days after Plaintiff filed the
                            the Claim
                                Claim —
                                      — State
                                        State Auto
                                              Auto stated
                                                   stated through
                                                           through its
                                                                   its agent, Defendant McElligott, that

"[biased        known facts
"[b]ased on the known facts of
                            of this
                                this loss
                                      loss to
                                           to date,
                                              date, there
                                                    there is
                                                          is aa possibility
                                                                possibility that
                                                                            that coverage may not apply."

Moreover,
Moreover, even though Plaintiff
          even though Plaintiff had specifically
                                    specifically alerted
                                                 alerted State Auto that prompt
                                                         State Auto      prompt inspection
                                                                                inspection was

necessary, State Auto refused
                      refused to
                              to inspect the Property until Plaintiff
                                                            Plaintiff provided it with
                                                                                  with copies
                                                                                       copies of
                                                                                              ofPlaintiff
                                                                                                 Plaintiff'ss

lease agreement
      agreement and the insurance
                         insurance information
                                    information of the Properry's
                                                       Property's owner.
                                                                  owner. This
                                                                         This documentation
                                                                              documentation later

proved to be immaterial to the claim.

        21.
        21.     When State Auto
                When       Auto finally
                                 finally inspected
                                          inspected the Property
                                                        Property on October
                                                                    October 10t",
                                                                            10th, 2017,
                                                                                  2017, it sent
                                                                                           sent

Defendant Moinot and HAAG
                     HAAG Engineering
                          Engineering ("HAAG") to examine the
                                                          the Property. However, the only

investigation that Moinot stated he performed was conversing with
                                                             with Plaintiffs
                                                                  Plaintiff's contractors repairing the

          Moinot later alleged these contractors gave him
Property. Moiiiot                                     him "no
                                                          "no real
                                                              real explanation
                                                                   explanation of
                                                                               ofthe           damage,"
                                                                                  the cause of damage,"

but nevertheless relied on one contractor's
                               contractor's purported
                                            purported statement that "the cause of leaks mostly came

from . ...
fron:i  . . the gutters ..... .and
                                andatatpenetrations."
                                        penetrations."Moinot
                                                      Moinotalso
                                                             alsonoted
                                                                 noted several
                                                                       several items
                                                                               items he thought were
                                                                                                were "working
                                                                                                     "working


Page 4 of17
       of 17
                         PL.ATNTIFF'S
                         :€' ?:. .rt i' N ';: :€ .F• i   0 R .€ i:
                                                       s ORISYNAL
                                                       ;           #:. .PETi.TION
                                                                        .i' E . . . 1 ' ` \
   Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 8 of 20




at the time of
            of inspection,"
                inspection," without
                             without asking
                                     asking if
                                            if Plaintiff
                                               Plaintiff had
                                                         had previously repaired those items.
                                                                                       items. Moinot's

        ignorance demonstrated
willful ignorance demonstrated that
                               that both
                                    both he
                                         he and
                                            and State
                                                State Auto
                                                      Auto had already decided to deny the Claim. At

                  took no further action despite being under a duty pursuant to the Texas Insurance
that time, Moinot toolc

Code to promptly and reasonably investigate the Plaintiff's claim.

        22.
        22.      Moinot requested immaterial
                 Moinot requested immaterial and
                                             and irrelevant
                                                 irrelevant documentation
                                                            documentationfrom
                                                                          fromthe
                                                                               thePlaintiff.
                                                                                  Plaintiff. On

September 28, 2017, Moinot emailed the Plaintiff seeking
                                                 seeking lease
                                                         lease documentation.
                                                               documentation. Moinot delayed his

"evaluation" and refused
"evaluation" and  refused to
                           to move
                              move forward
                                    forward with
                                            with the
                                                  the investigation
                                                       investigation based on a purported
                                                                                purported need for lease

documentation. Despite this purported need for lease
                                               lease documentation, Moinot never cited the lease or

any of its provisions
           provisions as
                      as aa basis
                            basis for
                                  for denial.
                                      denial. This
                                              This demonstrates
                                                   demonstrates that
                                                                that Moinot did not
                                                                                not investigate
                                                                                    investigate the
                                                                                                the claim

made by
macle by the
          the Plaintiff
              Plaintiff but
                        but instead
                            instead sought
                                    sought to raise extraneous and immaterial issues in order to delay any

real investigation, adjustment and/or payment of
                                              of the claim.

        23.
        23.      Meanwhile, HAAG
                 Meanwhile, HAAG issued   report (dated
                                 issued a report (dated November
                                                        November 2"d,
                                                                 21u1, 2017)
                                                                       2017) summarizing
                                                                              summarizing its

            HAAGnoted
inspection. HAAG noted that
                       that itit "could
                                 "could not
                                        not find
                                            find the
                                                 the exact
                                                     exact point of moisture entry" at multiple locations,

including the "rear and southeast
                        southeast exterior
                                  exterior walls." HAAG also warned that the Property's
                                                                             Property's pre-storm
                                                                                        pre-storm

rooftop openings
rooftop openiiigs did
                  did not explain the locations
                      not explain     locations or sizes of the Property's interior
                                                                            interior leaks.
                                                                                     leaks.. Though
                                                                                             Though it

tentatively concluded
            concluded that the Property's damagedid
                               Property's damage did not
                                                     not result
                                                         result from Hurricane Harvey, HAAG
                                                                                       HAAG offered

no alternative explanation
               explanation of causation
                              causation for that damage.
                                                 damage. Given
                                                         Given HAAG'
                                                               HAAG'ss hesitance,
                                                                       hesitance, State Auto and

Moinot were obligated
            obligated to investigate the Claim further to evaluate whether HAAG's
                                                                           HAAG's initial
                                                                                  initial findings

were
were correct..
     correct.

        24.
        24.      Instead, State
                          State Auto
                                Auto—— and
                                       and its
                                           its adjuster, Defendant Moinot
                                                                   Moinot —  denied the
                                                                          — denied   the entire
                                                                                         entire Claim on

December 18u1,
         18th, 2017;
               2017, exactly 45 days after receiving HAAG's report. In this denial, Moinot and State
                                                     HAAG's report.

Auto relied
     relied exclusively
            exclusively on
                        on HAAG's
                           HAAG' sreport,
                                   report,presenting
                                           presentingno
                                                      noother
                                                         otherevidence
                                                               evidence—
                                                                       — yet these Defendants'

factual assertions contrcrdicted
factual            contradicted that
                                 that very report.
                                           report. State Auto
                                                         Auto and Moinot
                                                                  Moinot claimed
                                                                         claimed that
                                                                                 that the Policy's


Page 5 of 17
                         PPLAINT'
                           ... ~: ~~ \ .. :€ i•~.F~' 'S 0'1:1(31:NAL
                                                        t+ :€~ .€ t: i :€~ . . 3:,.P.:' F''NTH)
                                                                                           . . . . t.~ :~ N
   Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 9 of 20




exclusions for
           for "wear
               "wear and tear" and "faulty,
                                   "faulty, inadequate,
                                            inadequate, or
                                                        ordefective
                                                           defective. ...
                                                                       . . workmanship"
                                                                           workmanship" applied,
                                                                                        applied, when

HAAG noted that "the
                "the mod-bit
                     mod-bit membranes
                             membranes [of the roof] were in good
                                                             good condition"
                                                                  condition" and lacked
                                                                                 Icrcked such

flaws. State Auto and Moinot claimed
                             claimed that "created opening by a covered peril" existed and denying

coverage of the Claim,
                Claim, when
                       when HAAG
                            HAAG noted
                                 noted that
                                        that"[w]ind
                                             "[w]inddamage
                                                    damage..... .usually
                                                                  usually begins
                                                                          begins with
                                                                                 with the
                                                                                       the removal
                                                                                           removal

of materials along ...
                   . . corners,
                       . corners,edges,
                                  edges,[and]
                                         [and]parapets"
                                               parapets"—— such as the "area where the flashing had fallen

down." Stat.e
down." State Auto
              Auto and Moinot also asserted
                   and Moinoi      asserted a variety
                                              variety of
                                                      of Policy
                                                          Policy exclusions,
                                                                  exclusions, including
                                                                               including "smog,"

"settling," "nesting or
"settling," "nesting or infestation,"
                        infestation," and
                                      and "flood,"
                                          "flood," that
                                                   that HAAG
                                                        HAAG never
                                                             never even
                                                                   even mentioned
                                                                        mentioned in
                                                                                  in its report.

          25.
          25.    As evident
                    evident from
                            from his
                                 his December
                                     December 18,
                                               1,8, 2017
                                                     2017correspondence,
                                                          correspondence, Moinot
                                                                          Moinot never
                                                                                 never actually
                                                                                       actually

examined the Plaintiff's
exarnined    Plaintiff' s damaged
                          damaged equipment
                                  equipment and
                                            and property.
                                                property. All
                                                          All that
                                                              that Moinot
                                                                   Moinot claims he did was speak

with a teclinician
with    technician (who is
                        is only
                           only described
                                 described as
                                           as "Juan").
                                               "Juan"). Moinot
                                                        Moinot never
                                                               never actually
                                                                      actually examined
                                                                               examined the units
                                                                                            units

themselves to ascertain the extent and cause of their damages.
                                                      damages. The same is true for the coolers
                                                                                        coolers that

              Moinot never
were damaged. Moinot never made
                           made any
                                any actual
                                    actual examination
                                           examination of the damaged coolers. He merely states

that he did not have sufficient information.

          26.
          26.    The mishandling
                     mishandling of Plaintiffs
                                    Plaintiff's Claim
                                                Claim by
                                                       by State
                                                           StateAuto
                                                                 Auto—
                                                                     — and
                                                                       and its
                                                                            its agents,
                                                                                 agents, Defendants
                                                                                         Defendants

McElligott and
McFlligott and Moinot
               Moinot —
                      — demonstrates
                        demonstrates that
                                      that State
                                           State Auto
                                                 Auto never
                                                      never seriously
                                                            seriously considered
                                                                      considered Plaintiff's
                                                                                 Plaintiff's Claim.

From the moment Plaintiff
Frorn           Plaintiff filed the Claim, these Defendants willfully avoided any investigative steps

that might disturb their predetermined conclusion of non-coverage.
                                                     non-coverage. When their own
                                                                              own experts' findings

challenged their conclusions, the Defendants ignored them;
                                                     them; when
                                                           when Plaintiff
                                                                Plaintiffexplicitly
                                                                          explicitly asked Defendants

       quickly, the Defendants
to act quicicly,    Defendants delayed.
                               delayed. Defendants'
                                        Defendants' blindness
                                                    blindness to their own evidence, invocation
                                                                                     invocation of

irrelevant and inapplicable exclusions, and
               inapplicable exclusions, and willfully
                                            willfully ignorant investigative
                                                               investigative process
                                                                             process led to the unjust and

                   Plaintiff's Claim.
unlawful denial of Plaintiff's Claim. Defendants' wrongful
                                                  wrongful acts
                                                           acts violated their own Policy, the Texas

Insurance Code, the
Insurance       the Texas
                    Texas Deceptive
                          Deceptive Trade
                                    Trade Practices
                                          Practices Act,
                                                    Act, and
                                                          andconstituted
                                                              constituted multiple
                                                                           multipleother
                                                                                    othertorts
                                                                                          torts——

                 of contract, negligent misrepresentation, and common-law
including breach of                                            cominon-law fraud.


Pagc: 66 of
Page     of 17
            17
                         P3.ti.r :4A77NT
                         P                 !. .F FF
                                     ;V ,h .i         '   Si \.0.i\R.1 ()'f. .;.\
                                                                             N :': F.r1, ~`
                                                                                         .P E
                                                                                            R . . i. . ".\ N N
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 10 of 20




         27.
         27.    For these reasons, and as set
                                          set forth more
                                                    more specifically herein, Plaintiff
                                                                              Plaintiff brings
                                                                                        brings suit
                                                                                               suit agairist
                                                                                                    against

the Defendants.

                                                        ACT10N
                                              CAUSES OF ACTION

                           UNFAIR SETTLEMENT PRACTICES -
                      VIOLATIONSOF
                      dIOLATIONS OFTHE
                                    THETEXAS
                                        TEXAS INSURANCE
                                              INSURANCE CODE

         28.    Plaintiff incorporatesthe
                Plaintiffincorporates  the foregoing
                                           foregoingparagraphs
                                                     paragraphs as
                                                                as if
                                                                   if fully set forth herein.

         29.
         29.    Defendants State Auto
                Defendants State Auto and Moinot
                                          Moinot misrepresented material facts and Policy provisions

relating to the
            the Plaintiffls
                Plaintiffs coverage
                            coverage atatissue.
                                          issue.'IEx.
                                                  TEX.INs.
                                                       INS.CoDE
                                                           CODE §541.060(a)(1).
                                                                §541.060(a)(1). In denying
                                                                                   denying coverage,
                                                                                            coverage,

Moinot —
Moinot — on
          onbehalf
             behalf of
                    of State
                       State Auto ——cited
                                     citedaanumber
                                             numberof
                                                    ofPolicy
                                                       Policyprovisions
                                                              provisionsthat
                                                                         thatwere
                                                                             were unsupported
                                                                                  unsupported by the

material facts
material facts of
               of Plaintiff's
                  Plaintiirs loss.

         30.
         30.    Defendants State Auto,
                Defendants State Auto, McElligott,
                                       McElligott, and
                                                   and Moinot
                                                       Moinot failed
                                                              failed to attempt to effectuate
                                                                                   effectuate a prompt,

fair and equitable settlement of
                              of PlaintifPs
                                 Plaintiff s claim,
                                             claim, to
                                                    to which
                                                       which liability had become reasonably clear. 'IEx.
                                                                                                    TEx.

NS. CODE
Itvs. CoDE§541.060(a)(2)(A).
           §541.060(a)(2)(A).On
                             Onbehalf
                                behalf of
                                       of State
                                          State Auto,
                                                Auto, McElligott
                                                      McElligott demanded
                                                                 demanded that Plaintiff produce

documents unnecessary to the inspection process before she would authorize an inspection. On behalf

of State Auto,
         Auto, Moinot
               Moinot did
                       didthe
                           thesame
                               same—
                                   — and subsequently invoked Policy provisions complaining of

Plaintiffs  failure to
Plaintiffs fa.ilure to mitigate
                       mitigate and promptly address damages because of his own delay.

         31.
         31.                                               promptly provide Plaintiff a reasonable
                Defendants State Auto and Moinot failed to promptly                     reasonable

explanation of
expJanation of the
                the basis
                    basis in
                          in the Policy,
                                 Policy, in relation to the facts or applicable
                                         in relation                            law, for their denial
                                                                     applicable law,           denial of

Plaintiffs  claim.'TEx.
Plaintiffs claim.  TEx. INs.
                         INS. CoDE
                              CODE §541.060(a)(3).
                                   §541.060(a)(3). State Auto and
                                                              and Moinot'
                                                                  Moinot'ss explanation of
                                                                                        of their
                                                                                           their denial
                                                                                                 denial

of the Claim contradicted their own
                                own reports,
                                    reports, and
                                             and consequently
                                                 consequently was unreasoriable.
                                                                  unreasonable. Moinot delayed his

investigation and refused to promptly
                             promptly adjust the claim based on a false need for lease documentation.

No explanation was
               was ever
                   ever provided
                        provided for
                                 for why Moinot
                                         Moinot would need these extraneous items.

         32.
         32.    Defendant State Auto failed to adopt and implement reasonable standards for prompt

investigation of
              of claims
                 claims arising
                        arising under
                                under its policies, and failed within a reasonable time to affirm or deny

Page 77 of
Page:   of 17
                         :PLAINTIFF'S
                         :[° ... A 1 \ .. 1 F + ~ C ORIGINAL
                                                    ~ R 1 C. .: :,v . . ):, .i .PETiTION
                                                                               ~ ... . . 1 1, . i ? N
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 11 of 20




coverage of
coverage    the claim
         of the  claim or
                        orsubmit
                           submita areservation
                                      reservationofofrights
                                                       rightsto to
                                                                 thethe Plaintiff.
                                                                     Plaintiff.    TEX.INS.
                                                                                TEX.     INS.CODE
                                                                                              CODE

§541.060(a)(4)(A)
§541.060(a)(4)(A)& (B). Even
                  &(B). Even after
                              after Plaintiff
                                    Plaintiff specifically
                                              specifically alerted
                                                           alerted State Auto that
                                                                              that inspection
                                                                                    inspection was

urgently
urgently needed,
         needed, State Auto delayed the inspection
                                        inspection of Plaintiff's property for a full month. It is clear

that Moinot
that Moinot followed
            followed no standards
                        standards for
                                  for prompt
                                      prompt investigation,
                                              investigation, as clearly
                                                                clearly required
                                                                        required by an
                                                                                    an insurance
                                                                                        insurance

adjuster under the Texas Insurance Code.

         33.
         33.    Defendant State
                Defendant State Auto refused to pay Plaintiff's
                                                    Plaintifl's claim
                                                                claim without conducting a reasonable

investigation with respect
investigation      respect to
                            tothe
                               theclaim.
                                   claim.TEx.
                                          TEX.INS.
                                               INS. CODE
                                                    CODE §541.060(a)(7).
                                                         §541 .060(a)(7).State
                                                                          StateAuto's
                                                                               Auto's refusal
                                                                                      refusal to re-

inspect the Property
            Properry and
                     and double-check HAAG'
                                      HAAG'ss tentative
                                              tentative conclusions
                                                        conclusions was
                                                                    was utterly
                                                                        utterly unreasonable given

the factual
    factual gaps that HAAG
                      HAAG specifically
                           specifically highlighted.
                                        highlighted. Moinot refused to examine the damaged food

preparation equipment
preparation equipment and coolers, instead purporting to rely upon
                                                              upon conversations
                                                                   conversations with unidentified
                                                                                      unidentified

individuals.

         34.
         34.    Defendants
                Defendants State          Moinot misrepresented
                           State Auto and Moinot misrepresented the
                                                                the Policy
                                                                    Policy by making
                                                                              making untrue
                                                                                     untrue

statements of
statements ofmaterial.
              material.fact.
                        fact.TEx.
                              TEx.INS.
                                   INS. CODE
                                        CODE §541.061(1).
                                             §541.061(1). bnter
                                                          Inter alia, on behalf of State Auto, Moinot

claimed that damage to the
             damage to the Property's
                           Property'swater
                                      waterheaters
                                            heaterswas
                                                   wasexcluded
                                                       excluded— even though
                                                               — even though ex1en7al
                                                                             external storm-caused

damage was
darnage was not damage "resulting from any condition or event inside" those heaters.

         35.
         35.    Defendants State Auto and Moinot
                Defendants State          Moinot misrepresented
                                                 misrepresented the
                                                                 the Policy
                                                                     Policy by
                                                                            by failing
                                                                               failing to
                                                                                       to state a

material fact necessary to make other statements made not misleading, considering the circumstances

under which the
            the statements
                statementswere
                           weremade.
                               made.TEX.
                                     TEX. INs.
                                          INS. CoDE
                                               CODE §541.061(2). On behalf
                                                                    behalf of State Auto, Moinot

invoked the
         the 13
              Policy's exclusionfor
               olicy's exclusion for"flood"
                                     "flood"—
                                            — and
                                              and neglected
                                                  neglected to
                                                            to state that exclusion applied to ground-

based water intrusion, not the rain-caused water intrusion actually present at the Property.

         36.
         36.    Defendants State Auto, McElligott, and Moinot misrepresented the Policy by making

statements in
statements  in a manner that would mislead
                                   mislead a reasonably
                                             reasonably prudent person to a false conclusion
                                                        prudent person            conclusion of a

material
material fact. TEx.
               TEX. INs.
                    INS. CODE
                         CODE§541.061(3).
                              §541.061(3).On
                                           Onbehalf
                                              behalfof
                                                     of State
                                                        State Auto,
                                                              Auto, both
                                                                    both McElligott
                                                                         McElligott and Moinot


Page 88 of
Page:   of 17
           17
                        P ... A I N 'r' :€ .F•P"
                        PLAINTI                Ti'SS :)ORIGINA
                                                        R .€ C; A   P #'TITION
                                                                        . . . . t3 N
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 12 of 20




claimed
claimed that they required
                  required information
                           information about
                                       about Plaintiff's
                                             Plaintiff s lease
                                                         lease and
                                                               and building insurer to
                                                                   building insurer to perfoim
                                                                                       perform an

                        that information was
inspection, even though that             was unnecessary to find the scope and causation of that loss.

        37.
        37.     All Defendants knowingly committed the aforementioned acts, with actual
                                                                                 actual knowledge

of the falsity, unfairness
                unfairness or
                           or deception
                              deceptionof
                                        oftheir
                                           theiracts
                                                 actsand
                                                      andpractices.
                                                          practices.TEx.
                                                                    TEx.ItJs.
                                                                         INS. CoDE
                                                                              CODE §541.002(1).

                   FAILURE TO MAKE
                   FAILURE TO MAKEPROMPT
                                    PROMPTPAYMENT
                                           PAYMENTOFOFCLAIM
                                                       CLAIM—
                                                            —
                     VIOLATIONSOF
                     yIOLATIONS OFTHE
                                   THETEXAS
                                       TEXAS INSURANCE
                                             INSURANCE CODE

        38.     Plaintiff
        38. . Plaintiff   incorporates
                        incorporates thethe foregoingparagraphs
                                          foregoing   paragraphsasasififfully
                                                                         fullyset
                                                                               setforth
                                                                                   forth herein.
                                                                                         herein.

        39.
        39.     Defendant State
                Defendant State Auto
                                Auto failed to timely: (1) acknowledge receipt of Plaintiffs
                                                                                  Plaintiff's claim; (2)

commence
commence its investigation ofPlaintiff's
                           of Plaintiff'sclaim;
                                          claim;and
                                                 and(3)
                                                     (3)request
                                                         requestfrom
                                                                from Plaintiff
                                                                     Plaintiffall
                                                                               all items, statements, and

forms
forms that
      that it i-reasonably believed, at that time,
                 easonably believed,          time, would
                                                    would be
                                                           berequired
                                                              requiredfrom
                                                                       fromPlaintiff.
                                                                            Plaintiff.TEx.
                                                                                       TEX.INs.
                                                                                            INS. CoDE
                                                                                                 CODE

                                            investigating the Claim within the statutory time limit
§542.055(a). State Auto refused to commence investigating

because Plaintiff did not provide
                          provide State Auto with its lease
                                                       lease agreement
                                                             agreement and building
                                                                           building insurer's claim
                                                                                              claim

details.
details. State Auto's demand
                      demand for
                             for this
                                  this information
                                        information was unreasonable, as State Auto did not need that

information to inspect
information to inspect the
                        theProperty
                           Property—— only
                                      only to
                                           to pay Plaintiff
                                                  Plaintiff at the end of the Claim-handling process.

        40.     Defendant State
                          State Auto
                                Auto failed to
                                            to timely notify the Plaintiff of the purported reasons that

          any additional
it needed any additional time
                          timeto
                               toinvestigate
                                  investigatethe
                                              theClaim.
                                                 Claim.TEx.
                                                        TEX.INS.  CoDE §542.056(d).
                                                             INS. CODE §542.056(d). State
                                                                                    State Auto
                                                                                          Auto neither

needed
neecied nor
        nor wanted
            wanted additional
                   additional time to conduct its inadequate investigation of the Claim.

        41.     Defendant State
                          State Auto
                                Auto has
                                     has delayed
                                         delayed payment
                                                 payment of
                                                         of Plaintifff's
                                                            Plaintiff's claim for more than 60 days

after receiving all items, statements,
                           statements, and other forms that it reasonably
                                                                reasonably required
                                                                           required to investigate the

            INS. CODE
Claim. TEx. INs. CoDE§542.058(a).
                      §542.058(a). State
                                   State Auto
                                         Auto has
                                              has still
                                                  still not
                                                        not paid the "partially denied" Claim after

two years, even after Plaintiff providedthe
                      Plaintiffprovided  theinvoices
                                             invoices and
                                                      and repair
                                                           repair receipts
                                                                  receipts State
                                                                           State Auto
                                                                                 Auto claimed
                                                                                      claimed to require.

                               STATUTORY INTEREST
                               STATUTORY  INTEREST——
                      VIOLATIONS
                      WIOLATIONS OF THE TEXAS
                                        TEXAS 1NSURANCE
                                              INSURANCE CODE
        42.     Plaintiff incorporates the foregoing paragraphs as
                                                                as if
                                                                   if fully set forth herein.

        43.     Plaintiff seeks penalties in the amount of 18% statutory interest
                                                                         interest on
                                                                                  on the
                                                                                     the total
                                                                                         total value of
Page 9 of 17
                         P .., ta 1' N .. .I .~' F'S
                                                 : ;'s 0ORIGINAL
                                                         i~ .E ~ ; . . v , . 1.. p ~t i . . . 0 N
                                                                              .PETITION
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 13 of 20




the Claim, as well as reasonable attorney's fees, for
                                 attomey's fees,  for State
                                                      State Auto's
                                                            Auto's violations
                                                                   violations of
                                                                              of Texas
                                                                                 Texas Insurance Code

Subchapter B,
Stibchapter B, pursuant
               pursuanttotoTexas
                           TexasInsurance
                                 InsuranceCode
                                           Code§542.060.
                                                §542.060.TEx.
                                                          TEX.INS.
                                                               INS.CODE §542.060.
                                                                   CODE §542.060.

                                        .BREACH
                                         BREACH OF CONTRACT

        44.      Plaintiff incorporates the foregoing
                 Plaintiff                  foregoing paragraphs
                                                      paragraphs as if fully set forth herein.

        45.                entered into
                 Plaintiff entered  into aacontract
                                            contractwith
                                                     withDefendant
                                                          DefendantState
                                                                    StateAuto
                                                                          Auto—— the
                                                                                  thePolicy
                                                                                      Policy—— wherein
                                                                                               wherein

Defendant State Auto would provide insurance in exchange for Plaintiffs
                                                             Plaintiff's premium payments.

        46.      By its bad-faith refusal to seriously consider Plaintiff's Claim, Defendant State Auto

breached its contract with Plaintiff.

        47.      As a result of
                             of Defendant's
                                Defendant's breach
                                            breach of
                                                   ofcontract,
                                                      contract, Plaintiff
                                                                Plaintiff suffered
                                                                          suffered damages, and seeks

recovery of all such damages herein.

                BREACH
                D1i2EACHOF
                         OFTHE
                            THEDUTY
                                DUTYOF
                                     OFGOOD
                                       GOODFAITH
                                            FAITH AND
                                                  ANDFAIR
                                                      FAIR DEALING
                                                           DEALING

        48.      Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

        49.      Defendant State Auto had a duty to deal
                                                    deal fairly and in good faith
                                                                            faith with
                                                                                  with the
                                                                                       the Plaintiff
                                                                                           Plaintiff in

processing th.e
processing the Claim.

        50.
        50.      Defendant                     breached its duty to Plaintiff
                 Defendant State Auto directly breached             Plaintiff by wrongfully
                                                                                 wrongfully denying
                                                                                            denying

          benefits to
insurance benefits to Plaintiff, as
                                 as well as
                                         as by its aforementioned mishandling
                                                                  mishandling of
                                                                              of Plaintiff"s
                                                                                 Plaintiff s Claim.

        51.
        51.      Defendant State Auto further breached its duty
                                                           duty to
                                                                 to Plaintiff
                                                                    Plaintiffthrough
                                                                              through Defendants Moinot

and McElligott
    McElligott by permitting its agents to misrepresent
                  pennitting its                        thematerial
                                           misrepresentthe material facts
                                                                    facts applicable
                                                                          applicable to
                                                                                     to the
                                                                                        the Claim, delay

resolution of the Claim, and perform threadbare and inaccurate investigations of that Claim.

        52.
        52.                                          have known that it had no reasonable basis for
                 Defendant State Auto knew or should have

denying or (ielaying
           delaying Plaintiff's Policy-prescribed benefits, especially
                                                            especially because
                                                                       because its own investigation's

findings indicated that the Policy covered Plaintiff's damage.

        53.
        53.           result of
                 As a result of Defendant
                                Defendant State
                                          State Auto's
                                                Auto's breach
                                                       breach of
                                                              of its
                                                                  its legal
                                                                       legal duties
                                                                             duties to
                                                                                    to Plaintiff,
                                                                                       Plaintiff, Plaintiff
                                                                                                  Plaintiff

suffered damages and seeks recovery of same herein.
Page 10 of 17
                         PLAINTIFF'S
                         P E. ;i T \ '. , F F ;s CiORIOL
                                                   :R .€ C; ;Itsi;", . . t:,PETiTiON
                                                                             ? >i . . . . ~) N
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 14 of 20




                                            AGENCY LIABILITY

         54.
         54.    Defendants Moinot and McElligott were State Auto's
                                                            Auto's agents
                                                                   agents in  handling Plaintiff"s
                                                                           in handling Plaintiff's

Claim.

         55.
         55.     Defendants
                 Defendants Moinot     McElligott committed
                            Moinot and McElligott committed torts
                                                            torts against
                                                                   against Plaintiff,
                                                                           Plaintiff, including
                                                                                       including

common-law fraud, negligent
                  negligent misrepresentation,
                            misrepresentation, and civil conspiracy.

         56.
         56.    Defendant Moinot
                Defendant Moinot had
                                 had actual and apparent
                                     actual and apparent authority
                                                         authority from
                                                                   from State
                                                                        State Auto
                                                                              Auto to reject
                                                                                       reject

Plaintiffs
Plaintiff's claim.

         57.
         57.    Defendants Moinot's and
                                    and McElligott's
                                        McElligott's torts
                                                     torts were
                                                           were committed
                                                                committed in furtherance
                                                                             furtherance of State

Auto's business
Auto's business of
                of resolving
                   resolvinginsurance
                             insurance claims
                                       claims under
                                              under its
                                                    its insurance policies.

         58.
         58.               Moinot's and
                Defendants Moinot's and McElligott's
                                        McElligott's torts
                                                      torts were
                                                            were committed
                                                                 committed for
                                                                           for the
                                                                               the accomplishment

of the object
ofthe  object of
              of their
                 their employment—to
                       employment —to reduce
                                      reduce State
                                             State Auto's
                                                   Auto's payments
                                                          payments on
                                                                   on its
                                                                      its insurance policies.

         59.
         59.    Defendants Moinot's
                Defendants              McElligott's torts
                           Moinot's and McElligott's torts proximately
                                                            proximately caused
                                                                        caused Plaintiff's pled
                                                                                           pled

dam ages.
darn ages.

         60.
         60.    As such,
                   such, State
                         State Auto
                               Auto is
                                     is vicariously
                                        vicariously liable
                                                    liable to Plaintiff
                                                              Plaintiff for
                                                                        for Defendants
                                                                            Defendants Moinot's and
                                                                                                and

McElligott's torts,
1VlclHlligott's torts,and
                       andPlaintiff
                           Plaintiffseeks
                                     seeksrecovery
                                           recoveryfrom
                                                    from State
                                                         State Auto
                                                               Auto for
                                                                    for those
                                                                        those torts herein.

                              PUNITIVE DAMAGES FOR
                                               FOIt BAD FAITH

         61.
         61.    Plaintiff incorporates
                Plaintiff incorporates the foregoing paragraphs as if
                                                                   if fully set forth herein.

         62.
         62.     All Defendants acted fraudulently and with malice in their respective actions to refuse

payment
payrnent of the Claim and to deliberately ignore evidence which might compel payment of the Claim.

Further,
Furl:her,all
          a11Defendants
              Defendantshad
                         hadactual,
                             actual,subjective
                                     subjectiveawareness
                                                awarenessof
                                                          ofthe
                                                             therisk
                                                                 riskinvolved
                                                                      involved in
                                                                                in unjustly
                                                                                   unjustly denying the

Claim, but
Clai.m, butnevertheless
           nevertheless proceeded
                        proceeded with
                                  with conscious
                                       conscious indifference
                                                 indifference to
                                                              to the
                                                                 the Plaintiff's
                                                                     Plaintiff's rights.

         63.
         63.        these actions,
                For these actions, Plaintiff
                                   Plaintiff is entitled
                                                entitled to awards
                                                             awards of
                                                                    of punitive
                                                                        punitive damages
                                                                                  damages against
                                                                                          against all
                                                                                                  all

Defendants.



Page 11 of 17
           17
                          P i.. :$i f N . .i .i` >` S
                          PLAINTIFF                 S 0ORIGINAL
                                                       R J C, i loc . . i.r P E . . . . "') N
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 15 of 20




                              NEGLIGENT 1VIISREP1aESENTATION
                              NEGLIGENT  MISREPRESENTATION

        64.
        64.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.
                Plaintiff

        65.
        65.     All Defendants madevarious
                    Defendants made variousrepresentations
                                            representations—
                                                           — namely,
                                                             namely, representations
                                                                     representations regarding the

condition of the Property —
condition                 — totothe
                                 the Plaintiff
                                     Plaintiffinin the
                                                    the course
                                                        course of
                                                               of handling
                                                                  handling the
                                                                            the Claim,
                                                                                Claim, as
                                                                                       as well
                                                                                          well as other
                                                                                                  other

transactions in which those Defendants had pecuniary interests.

        66.
        66.     Defendants supplied false
                Defendants supplied  falseinformation
                                           informationfor
                                                       forthe
                                                           theguidance
                                                               guidanceofofothers
                                                                            others—
                                                                                  — namely, Plaintiff
                                                                                            Plaintiff.

        67.
        67.     Defendants
                Defendants failed
                           failed to exercise reasonable
                                  to exercise reasonable care
                                                         care or competence in
                                                              or competence in obtaining
                                                                               obtaining or
                                                                                         or

communicating the information they each supplied to Plaintiff
communicating                                       Plaintiff. McElligott
                                                               McElligott relied
                                                                          relied on
                                                                                 on "known facts"

without visiting the Property; Moinot's information outright contradicted
                               Moinot's information                       HAAG's report; and State
                                                             contradicted HAAG's

Auto's findings from
Auto's findings from HAAG
                     HAAGwere
                          were explicitly
                               explicitly incomplete.

        68.
        68.     Plaintiffjustifiably relied
                Plaintiffjustifiably relied upon Defendants'
                                                 Defendants' representations.
                                                              representations.

        69.
        69.     Defendants' negligent
                Defendants' negligent misrepresentations
                                      misrepresentations proximately
                                                         proximately caused injury to Plaintiff.

        70.
        70.         this reason,
                For this reason, Plaintiff
                                 Plaintiffbrrings
                                           brings suit
                                                  suit to
                                                        to recover
                                                           recover any
                                                                   any and
                                                                       and all
                                                                           all damages herein.

                                         COMMON LAW FRAUD

        71.
        71.     Plaintiff                                       as if fully set forth herein.
                Plaintiff incorporates the foregoing paragraphs as                                        a

        72.
        72.                     material misrepresentations
                Defendants made material misrepresentations which
                                                            whichwere
                                                                  were false,
                                                                        false, known
                                                                               known to
                                                                                     to be false

when made, and upon which Defendants intended Plaintiff
                                              Plaintiffto
                                                        to rely.

        73.
        73.     Plaintiff relied upon Defendants' misrepresentations.

        74.
        74.     Defendants'  fraudulentmisrepresentations
                Defendants' fraudulent misrepresentations proximately
                                                          proximately caused
                                                                      caused injury to Plaintiff.

        75.
        75.     Defendants' materialmisrepresentations
                Defendants' material misrepresentationsinclude,
                                                        include, but
                                                                 but are
                                                                     are not
                                                                         not limited to: State Auto and

McElligott's misrepresentations
McElligott's misrepresentationsregarding
                                regardingthe
                                          the"known
                                              "knownfacts"
                                                     facts"of
                                                            of the
                                                                the loss
                                                                    loss and
                                                                         and necessity
                                                                             necessity of lease
                                                                                          lease

documentation;
documentation; and
               and Moinot and State Auto's
                                    Auto's misrepresentations
                                           misrepresentations regarding the Property's condition
                                                                                       condition

and applicability of Policy exclusions.

        76.
        76.     For this reason, Plaintiff
                                 Plaintiff brings suit to recover any and all damages herein.
Page 12 of 17
                        P ..t ."
                        P     AiNTIF
                               ~.
                               1 } :Y .a .H" .   s"S ~+
                                                      OR   n ..OjNAT.,
                                                        n~ n                 Phi
                                                                } .iaC A T.I ?     +n . . . ~.\ N.
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 16 of 20




                VIOLATIONS
                Vl[OLATIONS OF
                            OF THE
                               THE TEXAS
                                   TEXAS DECEPTIVE
                                         DECEPTIYE TRADE
                                                   TRADE PRACTICES —
                W            CONSUMER PROTECTION ACT

        77.
        77.         Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

        78.
        78.         Plaintiff is a"consumer"
                    Plaintiff    a "consumer"under
                                              underthe
                                                     theTexas
                                                         TexasDeceptive
                                                               DeceptiveTrade
                                                                         TradePractices-Consumer
                                                                               Practices-Consumer

Protection Act ("DTPA")
               ("DTPA") because
                        because itit purchased
                                     purchased services from Defendant State Auto (the Policy) and

Defendants Moinot and McElligott (these Defendants' investigation of the Claim under the Policy).
                                                                                         Policy).

TEX. BUS.
TEx. Bus. & CoNM.
            COMM. CODE
                  CoDE ANN.
                       Arrrr. § 17.41.

        79.
        79.         Defendants used
                    Defendants      false, misleading
                               used false, misleading and
                                                      and deceptive
                                                          deceptive acts or practices
                                                                            practices as
                                                                                      as specifically
                                                                                          specifically

enumerated under the DTPA, which Plaintiff relied upon
                                 Plaintiffrelied  upon to
                                                       to its
                                                          its detriment,
                                                              detriment, including
                                                                         including the
                                                                                   the following:

        80.
        80.         Defendants falsely
                    Defendants falsely represented
                                       represented that
                                                    that its
                                                         its services
                                                             services would
                                                                      would be of aa particular
                                                                                      particular standard,
                                                                                                  standard,

                  Id. §17.46(b)(7).
quality or grade. Id  § 17.46(b)(7). Defendants
                                     Defendants each
                                                each represented
                                                      represented that
                                                                   that their
                                                                         their handling
                                                                               handling of
                                                                                        of Plaintiff's
                                                                                           Plaintiff's Claim

would be
      be performed professionally. Needless to say, each Defendant failed to meet these standards.

        81.
        81.         Defendant State
                    Defendant State Auto
                                    Auto knowingly
                                         knowingly advertised
                                                   advertised its
                                                              its services
                                                                  services with the intent not to sell them

as advertised. Id. §17.46(b)(9). Defendant State Auto advertised
               ld. §17.46(b)(9).                      advertised that its dispute-resolution
                                                                          dispute-resolution processes

would be
      be honored, with no
                       no intention of
                                    of honoring those processes.

        82.
        82.         Defendants State
                               State Auto,
                                     Auto, McElligott,
                                           McElligott, and
                                                       and Moinot
                                                           Moinot represented
                                                                   represented that
                                                                                thatan
                                                                                     anagreement
                                                                                        agreement—
                                                                                                 — the

       — confers
Policy —  confersrights,
                  rights,remedies
                          remedies and
                                   and obligations
                                       obligations which
                                                   which itit does
                                                              does not have
                                                                       have or involve. Id. §17.46(b)(12).

Nothing in the Policy required Plaintiff to produce its lease agreement
Notliing                                                      agreement or building insurer's claim
                                                                                              claim

information as a condition for these Defendants to begin to investigate the Claim.

        83.
        83.         Defendants failed to disclose information to Plaintiff concerning its services that was

known at the time of
                  of the
                     the transactions
                         transactions when such failure to disclose was intended to induce Plaintiff

into transaciions
into transactions they would not have
                  they would     have entered
                                       entered into
                                                into had
                                                      had that
                                                           thatinformation
                                                                 information been
                                                                              been disclosed.  Id
                                                                                    disclosed. Id.

§17.46(b)(23).
§ 17.46(b)(23). Defendants
                Defendants failed to disclose the cursory
                                                  cursory nature of
                                                                 of their
                                                                    their claim
                                                                          claim investigation
                                                                                investigation practices to

Plaintiff; Plaintiff would not have bought State Auto's        if this information had been disclosed.
                                                 Auto's Policy if

Page 13
Page 13 of 17
                            .€_ ... .x I N; .. :€ F i   ;; :._ :€t .€ C. . :: N . . I:. ..PTITiTON
                                                           ORIGINAL                       ' #:t . . . . ') -N-
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 17 of 20




         84.
         84.    Defendants performed
                Defendants performed unconscionable
                                     unconscionableacts
                                                    acts and
                                                         and took
                                                             took an unconscionable course of
                                                                     unconscionable course

action against Plaintiff, which to Plaintiff's detriment,took
                                   Plaintiffs detriment,  took advantage
                                                               advantageof
                                                                         ofits
                                                                            its lack
                                                                                lack of
                                                                                     of knowledge, ability,

experience o:r
           Or capacity
               capacity to
                        to a grossly unfair degree. Id.  §17.50(a)(3). Defendants' refusal to perform the
                                                    Ici+ §17.50(a)(3).

most basic investigation
           iiivestigation of the Claim unfairly leveraged their superior
                                                                superior bargaining position, knowledge

of claim-handling                access to
   claim-handling practices, and access to expert examination of
                                                              of the Property against Plaintiff.

         85.
         85.     The foregoing
                 The foregoing violations
                               violations of the DTPA
                                          of the DTPA by
                                                       by Defendants
                                                           Defendants were
                                                                      were committed
                                                                            committed either
                                                                                       either

               knowingly and were
negligently or knowingly     were producing
                                  producing causes
                                            causes of
                                                   of all
                                                      all damages
                                                          damages to
                                                                  to Plaintiff
                                                                     Plaintiff as
                                                                               as described herein.

        86.
        86.     For this reason, Plaintiff
                                 Plaintiff brings suit and seeks to recover any and all damages herein.

                                             CIVIL CONSPIRACY
                                             C1[VIL CONSPIItACY

        87.
        87.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

        88.
        88.     Defendants,
                Defendants, individually
                            individually and collectively, engaged
                                         and collectively, engaged in
                                                                    in a civil conspiracy
                                                                               conspiracy to damage
                                                                                             damage

Plaintiff.

        89.
        89.     Defendants,
                Defendants, individually
                            individually and
                                         and collectively,
                                             collectively,had
                                                           hadaa meeting
                                                                 meeting of
                                                                         of the
                                                                            the minds
                                                                                minds to
                                                                                      to both:
                                                                                         both: (1)

accomplish an unlawful purpose; and (2) accomplish a lawful purpose by unlawful means.

        90.
        90.     Defendants, individually
                            individually and
                                         and collectively,
                                             collectively, sought
                                                           sought to violate Texas law by depriving the

Plaintiff
Plaintiff of its contractual rights under the Policy.

        91.
        91.     In contesting Plaintiff's insuranceclaim,
                              Plaintiffs insurance  claim, Defendants
                                                           Defendants individually
                                                                      individually and
                                                                                   and collectively:
                                                                                       collectively: (1)

violated the Texas Insurance Code and the DTPA; (2) breached State Auto's
                                                                   Auto's duties
                                                                          duties of
                                                                                 of good faith and

fair dealing
     dealing to
             to the
                 thePlaintiff;
                    Plaintiff;(3)
                               (3)breached
                                   breachedState
                                            StateAuto's
                                                  Auto'scontract
                                                         contract——the
                                                                    thePolicy
                                                                       Policy—  with the
                                                                              — with the Plaintiff;
                                                                                         Plaintiff; and (4)

committed common
corrimitted common law fraud.

        92.
        92.     Defendants, individually
                Defendants, individually and collectively, damaged
                                         and collectively, damaged the
                                                                   the Plaintiff
                                                                       Plaintiff by,
                                                                                 by, ifzter
                                                                                     inter alia,

violating     Texas Insurance
violating the Texas  Insurance Code,
                               Code, violating
                                      violating the
                                                 theTexas
                                                     TexasDeceptive
                                                           DeceptiveTrade
                                                                     TradePractices-Consumer
                                                                           Practices-Consumer

Protection Act,
Proi:ection Act, breaching
                 breaching State
                           State Auto's
                                 Auto's duty of good faith and fair dealing to the
                                                                               the Plaintiff,
                                                                                   Plaintiff, breaching

State Auto's Policy with
      Auto's Policy with the
                          the Plaintiff,
                              Plaintiff, and
                                         and committing
                                             committing common
                                                        common law
                                                               law fraud against
                                                                         against the
                                                                                 the Plaintiff.
     14 of 17
Page 14
                         :#= ;:. A tr N`
                         P 11:           .. .€ .h .F S' (.) :€-Z
                                      N 'T                    R .f (13   '114 At,
                                                                   i:: 1 :N   A T., PETITiON
                                                                                    P i? . . . 1 0 N
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 18 of 20




        93.
        93.     Defendants, individually
                Defendants, individually and collectively, committed numerous unlawful, overt acts as

part of its civil conspiracy, including their fraudulent, bad faith `investigation' of the Claim.

        94.
        94.     For this reason, Plaintiff brings suit and seek to recover any and all damages herein.

                                   DECLARATORY JUDGMENT

        95.
        95.     Plaintiff
                Plaintiff incorporates the foregoing paragraphs
                                                     paragraphs as
                                                                as if
                                                                   if fully set forth herein.

        96.
        96.     Plaintiff herein seeks a declaratory judgment on the Policy declaring that Defendants

are liable for the claims submitted by the Plaintiff. See TEx.
                                                          TEX. CIv.
                                                               CIV.PRAC.
                                                                    PRAC. & RENt.
                                                                            REM. CODE
                                                                                  CODEANN.
                                                                                       Arrrr.§§
                                                                                              §§37.001,
                                                                                                 37.001,

37.004 (West 2019).

        97.
        97.     Plaintiff
                Plaintiff herein further seeks declaratory judgments on the status of Defendants
                                                                                      Defendants Moinot

and McElligott regarding their agency and actions on behalf
                                                     behalf of Defendant State Auto. See TEx. CIV.
                                                                                              CIv.

PRAC. &&REM.
PP.AC.   REM.CODE
              CODEANN.
                    ANN.  37.001,
                       §§ §§      37.004
                             37.001,      (West
                                     37.004 (West2019).
                                                  2019).Plaintiff
                                                         Plaintiffseeks
                                                                   seeksjudgments
                                                                         judgments declaring
                                                                                   declaring that

Moinot and IvlcElligott
           IVIcElligott each
                        each acted
                             acted in
                                   in the
                                      the course
                                          course and scope of their employments with, and as agents

of, Defendant State Auto
                    Auto for
                         for all times relevant to this action.

        98.
        98.     For this reason, Plaintiff seeks declaratory judgments from this Court.

                          DAMAGES AND NON-MONETARY RELIEF

        99.
        99.     Plaintiff incorporates the
                Plaintiff incorporates the foregoing
                                           foregoing paragraphs
                                                     paragraphsas
                                                                asififfully
                                                                       fullyset
                                                                             setforth,
                                                                                 forth, herein.

        100.
        100.    Plaintiff pleads that the damages
                                          damages it seeks are within
                                                               within the jurisdictional limits of this
                                                                          jurisdictional limits

Court. TEx. R. CAT.
               Civ. P. 47(b).

        101.
        101.    Plaintiff further pleads that
                                         that it seeks monetary
                                                       monetary relief of more than $200,000,
                                                                                    $200,000, but not

more than $1,000,000. TEx.
                      TEx. R. CIv.
                              Cw. P. 47(c). Accordingly, this matter is not subject to Rule
                                                                                       Rule 169 of the

Texas Rules of Civil Procedure.

        102.
        102.    However,
                However, the amount of monetary
                         the amount    monetary relief
                                                 relief actually
                                                        actually awarded
                                                                 awarded will
                                                                         will ultimately
                                                                              ultimately be

determined by
dete:rmined by a jury.



Page 15 of 17
                                         ORIGINAL
                         PLAINTIFF'S S (.`_ R 10 . :IN A,. }:. ?PETiTION
                                                                 #< .
  Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 19 of 20




                                       EXEMPLARY DAMAGES

         103.
         103.     Plaintiff
                  Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

         104.
         104.     Defendants' acts and/or
                  Defendants' acts and/or omissions
                                          omissions caused
                                                    caused economic
                                                           economic damages
                                                                    damages to Plaintiff. In
                                                                            to Plaintiff. In

committing
cominitting such acts and/or omissions,
                             omissions, Defendants acted with malice. See TEX. Civ. PRAC.
                                                                          TEx. Clv. PRAC. & REm.
                                                                                            REM.

CODE ANN.
     ANN. §§41.003
             41.003 (West
                    (West 2019);
                          2019); TEX.
                                 TEx. INS. CODE ANN.
                                                ANN. §§541.002(1)
                                                       541.002(1) (West
                                                                   (West 2019).
                                                                         2019). There is clear and

convincing evidence of such malice.

         105.
         105.     Defendants also committed common law fraud, and other violations arid
                                                                                   and breaches"
                                                                                        breaches of

duty
dut}ragainst
      againstPlaintiff,
             Plaintiff,rising
                        rising to
                                to the
                                    the level
                                         level of
                                               ofmalice.
                                                  malice. There
                                                          Thereisislikewise
                                                                    likewise clear
                                                                             clearand
                                                                                   and convincing
                                                                                       convincing evidence that

                acts and/or
the Defendants' acts and/or omissions
                            omissions constitute
                                      constitute such common law fraud,
                                                                 fraud, and other
                                                                            other violations
                                                                                  violations and

breaches of
breaches ofcluty.
            duty.

         106.
         106.     Plaintiff therefore seeks and is fully entitled to awards of exemplary damages against

all Defendants.

                                          ATTORNEY'S FEES

         107.
         107.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

         108.
         108.                 TEX. Civ.
                  Pursuant to TEX. CN. PRAC.
                                        PRAC. &
                                              & REM.
                                                RENt. CODE §38.001, TEx. INS. CODE §542.060, TEX.

Bus. &
Bus.   COMM. CODE
     & CONnt. CoDE § 17.50(d), and all other laws providing for recovery of costs and fees, Plaintiff

   entitled to and
is eiititled   and respectfully
                    respectfully seeks to recover
                                           recover all
                                                   all costs,
                                                       costs, expenses,
                                                              expenses, and reasonable
                                                                            reasonable attorney's fees

all]owed
al   owed under
          under 1law.
                  aw.

                                             JURY DEMAND

         109.
         109.     Plaintiff demands a trial
                                      trial by jury and has paid the appropriate
                                                                     appropriate fee
                                                                                 fee to the clerk of the

Court.

                                         PRAYER FOR RELIEF

         WHEREFORE PREMISES
                   PREMISES CONSIDERED,
                            CONSIDERED, Plaintiff
                                        Plaintiff prays that, upon final trial and hearing



Page 16
Pagc: 16 of
         of 17
            17
                                   N . .t 4 F'S
                          P L. A I N        f' S: 0 .i\ 10 i IK A
                                                  ORIOT         .. T.r
                                                                   T., PETiTiON
.   ,
          Case 4:19-cv-03685 Document 1-1 Filed on 09/27/19 in TXSD Page 20 of 20




        hereof:

                  a.
                  a.    Judgment be entered against Defendants to recover actual economic damages;

                  b.
                  b.    Judgment be entered against Defendants for appropriate exemplary damages;

                  c.
                  C.    Judgment
                        Judgment be entered
                                    entered against
                                            against Defendants
                                                    Defendants for
                                                               for attorney's
                                                                   attomey's fees,
                                                                              fees, costs
                                                                                    costs and
                                                                                          and expenses
                                                                                               expenses

                        incurred by Plaintiff
                                    Plaintiff through all appeals;

                  d.
                  d.    Pre-judgment and post
                        Pre judgment and post judgment interest be awarded to Plaintiff at the maximum rate
                                              judgment interest

                        permitted by law;

                  e.
                  e.    Costs of suit be awarded to Plaintiff; and

                  f.    Any and all such other and further relief to
                                                                   to which
                                                                      which Plaintiff
                                                                            Plaintiffmay
                                                                                      may be
                                                                                          be justly entitled.


                                                                      Respectfully submitted,

                                                                      MURR
                                                                      MURR YANOCHIK,
                                                                           YANOCHIK,P.L.L.C.
                                                                                     P.L.L.C.



                                                                                          A/George
                                                                                          !sl GeorgeB.
                                                                                                    B.Mtirr
                                                                                                       Muir
                                                                      George B. Murr
                                                                      murr@my-lawyers.com
                                                                      murr@my-lawyers.corn
                                                                      Texas Bar No. 00794348
                                                                      Thomas Ryan Lemens
                                                                      lemens@my-lawyers.com
                                                                      lemens@my-lawyers.    corn
                                                                      Texas Bar No. 24109463
                                                                      4101 Washington Avenue
                                                                      Houston, Texas 77007
                                                                      Telephone:
                                                                      Tel ephone : 713-966-6141
                                                                                   713 -966-6141
                                                                      Fax: 713-588-2412
                                                                      Fax:713-588-2412

                                                                               ATTORNEYS FOR PLAINTIFF




        Page 17 of 17
                                PLAINTI.FF'S
                                .€! ... A ? N . ; f' >" ;z C.`> R .E Q ?' ."N ;': .PET
                                                             ORIGINAL             1. .i' it . . . . t 3 ~
